[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-12895                ELEVENTH CIRCUIT
                                                           FEBRUARY 8, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                             ACTING CLERK

                     D. C. Docket No. 08-20767-CR-UU

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

SILVIA MARIA ZAYAS,
a.k.a. China,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (February 8, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Neal Gary Rosenweig, appointed counsel for Sylvia Maria Zayas, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Zayas’s

conviction and sentence are AFFIRMED.




                                          2